FILED
                           NOT FOR PUBLICATION                            DEC 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



LOURDES LEFEVRE, as an individual                No.   16-55059
and on behalf of all employees similarly
situated,                                        D.C. No. 5:15-cv-01305-VAP
                                                 (SPx)
             Plaintiff-Appellee,

  v.                                             MEMORANDUM*

FIVE STAR QUALITY CARE, INC., a
Maryland Corporation,

             Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                         Submitted November 16, 2017**
                              Pasadena, California



       *     This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: NGUYEN and HURWITZ, Circuit Judges, and SEEBORG,*** District
Judge

      Five Star Quality Care, Inc. appeals the district court’s order denying its

motion to compel arbitration of Lourdes Lefevre’s representative claims under

California’s Private Attorney General Act (“PAGA”).       Reviewing the order de

novo, see Kilgore v. Keybank, Nat’l Ass’n, 718 F.3d 1052, 1057 (9th Cir. 2013) (en

banc) (citation omitted), we affirm.

      1. Lefevre argues that this Court lacks jurisdiction to hear this appeal

because the district court has yet to hold an evidentiary hearing on whether she

signed the arbitration agreement in this case.   But because the district court issued

an order denying arbitration of Lefevre’s PAGA claims, this Court has jurisdiction

to hear the appeal under 9 U.S.C. § 16(a).

      2. Five Star argues that the district court erred in determining that California,

not Maryland, contract law governs whether a PAGA waiver is enforceable. To

evaluate whether the arbitration agreement’s choice-of-law clause was enforceable,

the district court applied the principles set forth in Section 187 of the Restatement

(Second) of Conflict of Laws. See Nedlloyd Lines B.V. v. Superior Court, 3 Cal.



      ***   The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.
                                          2
4th 459, 465–66 (1992). Applying the choice-of-law principles of the forum

state, California, the district court reasoned that application of Maryland law would

be contrary to a fundamental policy of California, which encourages private

enforcement of labor code violations.    California, which does not recognize

contractual waivers of PAGA claims, has a materially greater interest in applying

its law to an employment contract involving work performed in California than

does Maryland. Therefore, the district court was correct to apply California

rather than Maryland law when deciding whether the PAGA waiver was

enforceable.

      3. Five Star argues that DirecTV, Inc. v. Imburgia, 136 S. Ct. 463 (2015),

abrogated Sakkab v. Luxottica Retail North America, Inc., 803 F.3d 425 (9th Cir.

2015), and Iskanian v. CLS Transportation Los Angeles, LLC, 59 Cal. 4th 348

(2014), which find PAGA waivers unenforceable. We disagree; Imburgia is not

“clearly irreconcilable” with Sakkab or Iskanian. Miller v. Gammie, 335 F.3d
889, 900 (9th Cir. 2003) (en banc). Imburgia simply held that a California court

failed to place arbitration contracts “on equal footing with all other contracts”

when it interpreted a choice-of-law provision in an arbitration agreement. 136 S.

Ct. at 468–71 (quoting Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440,

                                           3
443 (2006)). Sakkab and Iskanian, in contrast, directly addressed the validity of

PAGA waivers in arbitration agreements. Sakkab, 803 F.3d at 431–40; Iskanian,
59 Cal. 4th at 378–89. Therefore, neither case is undermined by Imburgia.

      AFFIRMED.




                                         4